Citation Nr: 1226877	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  94-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right eye disability. 

2. Entitlement to service connection for a right eye disability.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as due to Agent Orange exposure, or as secondary to service-connected conditions. 

4.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, or as secondary to service-connected conditions.  

5. Entitlement to service connection for headaches, to include as due to Agent Orange exposure, or as secondary to service-connected conditions. 

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and bi-polar disorder. 

7. Entitlement to service connection for a respiratory disability (other than sleep apnea), to include a pulmonary granuloma or a lung nodule, to include as due to Agent Orange exposure, or as secondary to service-connected conditions.  

8. Entitlement to service connection for a right leg disability, to include as due to Agent Orange exposure, or as secondary to service-connected conditions.  

9. Entitlement to service connection for sinusitis, to include as duet to Agent Orange exposure, or as secondary to service-connected conditions. 

10. Entitlement to service connection for tinea corposis, claimed as a body rash, to include as due to Agent Orange exposure, or as secondary to service-connected conditions.  

11. Entitlement to service connection for a prostate disability, to include as due to Agent Orange exposure, or as secondary to service-connected conditions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's attempt to reopen a claim of entitlement to service connection for a right eye disability that had previously been denied in an April 1969 rating decision. 

This case also comes before the Board on appeal from a March 1996 rating decision which denied the Veteran's claim of entitlement to service connection for headaches.  

The Veteran also filed an appeal as to the July 1997 rating decision, which denied his claims of entitlement to service connection for PTSD; a respiratory disorder, to include pulmonary granuloma or a lung nodule; sinusitis; tinea corporis, claimed as a body rash; a right leg disability; and denied the Veteran's attempt to re-open a claim of entitlement to service connection for hypertension that had been previously denied in a June 1994 rating decision.  

The Veteran appeared a hearing held at the RO in December 1996; a transcript of that proceeding has been associated with the claims file. 

The appeal was previously before the Board in February 2005, at which time it was remanded for further development.  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the Veteran's psychiatric appeal, as is listed on the title page of this decision. 

The remaining issues still on appeal are those claims as listed herein on the title page.  A change the Board has made to the characterization of the issues of late is to indicate an additional theory of recovery, i.e., secondary service connection. See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is obliged to consider theories of entitlement reasonably raised on the evidence of record). 

The issues of entitlement to service connection for a right eye disability, headaches, a respiratory disorder, hypertension, a right leg (vascular) disability, sinusitis, tinea corporis (claimed as a body rash), and a prostate disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In April 1969, the RO denied the Veteran's claim for service connection for a right eye disability.  The Veteran did not appeal within one year of being notified. 

2. Evidence associated with the claims file since the April 1969 denial contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's right eye disability, and is so significant that it must be considered in order to fairly adjudicate the merits of this claim.

3. In June 1994, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran did not appeal within one year of being notified. 

4. Evidence added to the record since June 1994 has not been previously considered and bears directly and substantially on this claim and is so significant that it must be considered in order to fairly decide the merits of this claim.

5. Resolving reasonable doubt in the Veteran's favor, evidence of record shows a diagnosis of PTSD related to in-service stressors.  


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen the claim for service connection for a right eye disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001). 

2. New and material evidence has been presented to reopen the claim for service connection for hypertension. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3. The criteria for service connection for PTSD are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the present case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

Claims to Reopen - Applicable Laws and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

Notably, the regulations defining "new and material" were amended after the filing of the claims on appeal here. 66 Fed. Reg. 45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

For claims to reopen received prior to August 29, 2001, such as in this case, new and material evidence is defined as evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the Court indicated that materiality contemplates evidence that "tend[s] to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim."  

More recently, however, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Veterans Court interpreted the new language of the revised 38 C.F.R. § 3.156(a) as creating a low threshold and viewing the phrase "raises a reasonable possibility of substantiating the claim" (albeit the new versus old standard) as "enabling rather than precluding reopening."  According to the holding in Shade, "the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of the revised 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade further held that the revised 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."

Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible. Duran v. Brown, 7 Vet. App. 216 (1994).

Evidence and Analysis

Right Eye 

A rating decision in April 1969 denied the Veteran's claim for service connection for a right eye disability based on the RO's determination that "all service records in the file, including examination at discharge from the active military service [were] silent for any disease or defect of the right eye."  The Veteran was notified of the denial in a May 1969 letter but did not appeal.  The April 1969 rating decision is accordingly final. 38 C.F.R. § 20.302.  

The Veteran's petition to re-open the claim was received in November 1991; his request was subsequently denied in a December 1993 rating decision, which is the subject of the current appeal. 

The evidence of record at the time of the last denial of the claim in April 1969 included the Veteran's original claim for a right eye condition, service treatment records, and a VA examination report dated in February 1969.  On the Veteran's original claim form and in statements made at the time of the VA examination in 1969, the Veteran reported that he sustained grenade fragments in his right eye while serving in Vietnam.  The Veteran complained of residual itching, headaches, and intermittent reading impairment.  The VA examiner did note a "small scar" on the superior aspect of the right inner canthus (or corner of the right eye).  Nevertheless, as explained above, the RO denied the Veteran's claim in the April 1969 rating decision.  

Evidence relevant to a right eye disability received since April 1969 includes the Veteran's DRO testimony indicating that he injured his right eye in Vietnam due to a "shell bomb" explosion and that he has experienced continuous right eye problems since that time; a "buddy statement" reflecting that the Veteran was, in fact, wounded in his "face due to fragments of an explosive artifact"; and VA and private clinical records, dated from the early 1980's to the present, reflecting ongoing complaints and treatment for right eye pain and blurriness, and diagnoses of conjunctivitis, cataracts, and blepharitis.  

The Board finds that the additionally submitted VA and private clinical records and lay statements constitute evidence that is both new and material.  Indeed, the clinical records reflect ongoing treatment for right eye problems (and eye problems in general) since at least the early 1980's; the "buddy statement" corroborates the claimed in-service injury to the face while in Vietnam; and the Veteran's statements demonstrate that his eye symptoms have been persistent since the in-service injury.  The Veteran provided additional details regarding his in-service symptoms and those he has experienced since his separation from service that were not of record at the time of the prior final decision on this issue. See Shade, supra.  The notations in the records have been presumed credible for the purpose of determining whether to reopen the claim. 

In sum, this evidence has not been previously submitted, bears directly on the specific matters under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim. See also Shade, supra (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Hence, this evidence is both new and material, and the claim of service connection for a right eye disability may be reopened.

Hypertension 

A rating decision in June 1994 denied the Veteran's claim for service connection for hypertension (to include as due to Agent Orange exposure) based on the RO's determination that the February 1969 VA examination was within normal limits and that there was no evidence of treatment for hypertension during service.  The RO additionally noted that hypertension was not a condition subject to presumptive service connection as a result of exposure to Agent Orange.  The Veteran was notified of the denial in a June 1994 letter, but did not appeal.  The June 1994 rating decision is accordingly final. 38 C.F.R. § 20.302.

The Veteran's petition to re-open the claim was received in December 1996; his request was subsequently denied in a July 1997 rating decision, which is the subject of the current appeal.  

The evidence of record at the time of the last denial of the claim in June 1994 included service treatment records, some VA and private clinical records, and the Veteran's lay statements regarding the onset of hypertension.  

Evidence relevant to claimed hypertension received since June 1994 includes a June 1999 VA examination which confirmed a current diagnosis of "severe" high blood pressure and acute hypertension; and a May 1998 statement from the Veteran's private physician which generally suggested that his hypertensive disease (among other disabilities) was related to Agent Orange and/or his service in Vietnam. See Letter from Dr. E.C.R., May 1998.  

The Board finds that the additionally submitted VA and private clinical records constitute evidence that is both new and material.  Indeed, the VA records confirm a current hypertension diagnosis, while the private records suggest a possible link between the hypertensive disability and service (i.e., Agent Orange exposure).  

In sum, this evidence has not been previously submitted, bears directly on the specific matters under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim. See Shade, supra (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Hence, this evidence is both new and material, and the claim of service connection for hypertension may be reopened.

Service Connection - PTSD 

The Veteran seeks service connection for PTSD based upon the in-service events described in detail below.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury." Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition to the laws and regulations outlines above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011). 

The Board notes that the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 2010.  See 75 Fed. Reg. 39,843 -39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41, 092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date." Id.  

Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been decided at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case. 

This recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. 38 C.F.R. § 3.304(f)(3) (2011). 

The Veteran served in the Republic of Vietnam from May 1966 to June 1967.  His military occupational specialty (MOS) was supply handler.  His claimed stressors include being attacked by hostile forces with a "cherry bomb" (or grenade), receiving residual fragment wounds to the face and eye, and witnessing his friend (a fellow soldier) lose several fingers as a result of the explosion.  

At the outset, the Board notes that the Veteran has been diagnosed with PTSD (DSM-IV conforming), by both private and VA mental health providers and psychiatrists, throughout the course of this appeal.  See, e.g., Vet Center Mental Health Records, dated from 1998 to 2005; VA Psychiatry Note, July 2005 and July 2002; see also Social Security Determination Program Psychiatric Medical Evaluations, dated from October 1996 to April 1999; and Statement from Dr. Bocanegra, April 1998.  As such, the first element of the Veteran's claim for service connection for PTSD has been met.  The Board will next consider whether there is credible supporting evidence that the Veteran's claimed in-service stressor occurred.  

As an initial matter, the Board notes that the Veteran is not in receipt of any decorations, medals, or awards indicating that he engaged in combat with the enemy.  Nor do his service treatment records reflect any treatment or complaints for combat related injuries.  

However, in February 1969, the Veteran underwent a VA examination at which time he reported that he received fragment wounds to his right eye following a grenade explosion in Vietnam.  The VA examiner noted a small scar to the superior aspect of his inner canthus (or the corner of his eye).  Here, the Board notes that this scar is consistent with the events surrounding the Veteran's claimed stressor, and it thus lends credibility to the issue of whether the in-service event actually occurred.  Moreover, the Board finds it noteworthy that the Veteran has been markedly consistent in his accounts of the in-service stressor since 1969, despite not having filed his claim for PTSD until several decades later.  

Lastly, in September 1996, the Veteran submitted a "buddy statement" from a fellow soldier, V.R.S., who stated that the Veteran was serving with him in Vietnam when he lost three fingers in a combat-related explosion; V.S.R. confirmed that the Veteran also received fragment wounds to his face due to fragments of an "explosive artifact."  

Based on the foregoing, the Board finds that there is credible supporting evidence that the claimed in-service stressor occurred.  Indeed, in light of the Veteran's MOS, which increased the likelihood that he would have been travelling to and from combat zones to supply/move fuel, etc.; his consistent and credible statements regarding the grenade explosion; the documented residual scar to his eye area; and the corroborating "buddy statement" from V.R.S; the Board finds that there is more than enough evidence to verify the claimed stressor.  

Moreover, the revised regulations apply to this case as these actions directly involve hostile military action consistent with the circumstances of the Veteran's wartime service in Vietnam.  The Veteran's reports and those of V.R.S. are deemed credible, and these particular stressful events he reports are deemed verified in the absence of clear and convincing evidence to the contrary.  

As in-service exposure to a stressor is conceded in this case and the medical evidence shows a diagnosis of PTSD, the question is whether the current diagnosis of PTSD is related to the deemed verified stressor. 

In April 1998, the Veteran's private psychiatrist, Dr. Bocanegra, submitted a letter stating that he had been treating the Veteran for PTSD since 1996.  He described the Veteran's stressor in detail, noting that a cherry bomb had exploded and injured the Veteran's peer, V.R.S. while serving in Vietnam.  He noted that the Veteran presented with flashbacks of that scene.  He also noted that the Veteran made contact with V.R.S., who was able to verify the explosion and subsequent injuries.  Dr. Bocanegra thereafter provided a diagnosis of PTSD (Axis I).  The Board finds that Dr. Bocanegra's statement sufficiently relates the Veteran's confirmed stressor to his PTSD diagnosis.  Therefore, the "nexus" requirement has also been met in this case.  

As a final matter, the Board notes that the instant appeal has been pending for nearly two decades; the claims file is thus voluminous and contains many other instances (in both VA and private treatment records) where the Veteran's PTSD has been directly related to his Vietnam service and the stressors described above.  See, e.g., VA Psychiatric Note, July 2005; see also Social Security Determination Program Psychiatric Medical Evaluations, dated from October 1996 to April 1999.  In the interest of brevity, and considering Dr. Bocanegra's nexus opinion is entirely sufficient in and of itself, they need not be delineated here.  

The Board additionally notes that several VA examiners found that the Veteran did not have PTSD, but instead provided diagnoses of depression (see August 2001 and July 2007 VA examinations) and bipolar disorder (see December 2000 VA examination). (Note: the examiners did not relate these conditions to service).  Nevertheless, in light of the nearly 20 years of consistent and well-documented treatment for PTSD (including VA mental health treatment and Vet Center treatment), and further considering the positive nexus opinions from Dr. Bocanegra and others outlined above, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to an in-service stressor.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for PTSD is in order. 


ORDER

As new and material evidence has been received, reopening of the claim for service connection for a right eye disability is granted.

As new and material evidence has been received, reopening of the claim for service connection for hypertension is granted.

Entitlement to service connection for PTSD. 


REMAND

The Board finds that additional substantive development is necessary for the claims for service connection for hypertension, headaches, a respiratory disorder (other than sleep apnea), a right leg vascular disability, sinusitis, tinea corporis (claimed as a body rash), a right eye disability, and a prostate disability, each claimed as directly related to service, secondarily due to Agent Orange exposure, or secondarily related to service-connected disabilities (i.e., diabetes mellitus and/or PTSD).  
Claims Related to Agent Orange Exposure 

By way of history, the Veteran has alleged through initial correspondence in support of his claims, that his hypertension, headaches, a respiratory disorder (other than sleep apnea), a right leg vascular disability, sinusitis, tinea corporis (claimed as a body rash), a right eye disability, and a prostate disability are due to Agent Orange exposure. See March 1991 Statement from Veteran; see also June 1990 Letter from Veteran.  Again, the Veteran has confirmed service in the Republic of Vietnam, from 1966 to 1967; thus, his exposure to herbicides is presumed.  

However, since none of the claimed disabilities (to date) are listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  This fact alone does not foreclose the possibility of establishing service connection, as a claimant may nevertheless establish service connection for diseases not listed as presumptive based on exposure to Agent Orange with proof of actual direct causation. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155(1997).  

In this case, the Veteran has submitted a medical statement from his private physician which suggests a link between several of the claimed conditions and Agent Orange exposure.  See May 1998 Letter From Dr. Robert.  To date, and as further explained below, the Veteran has not been afforded an adequate VA examination to address whether any of his conditions are directly related to herbicide exposure, or Agent Orange.  This should be accomplished upon remand.  

Direct Service Connection Claims 

With respect to the right eye disability and sinusitis disability, the Veteran has alternatively suggested that these conditions are directly related to service.  Indeed, as noted in the discussion above, the Veteran asserts that he sustained an eye injury in-service when he was hit in the face with bomb/grenade fragments.  Although this incident is not documented in the service treatment records, it has been sufficiently corroborated by the record by way of credible lay and buddy statements.  As noted by the February 1969 VA examiner, the Veteran does have a scar on the inner corner of his right eye.  Moreover, throughout the course of this appeal, he has been consistently treated for eye problems (e.g., itchiness, blurry vision, etc.); current diagnoses include blepharitis, cataracts, and allergic conjunctivitis.  To date, he has not been afforded a VA examination which specifically addresses whether any of his current right eye conditions are related to the in-service eye injury and/or residual scarring.  

In addition, the record shows that the Veteran was treated and diagnosed with chronic sinusitis in-service.  See February 1967 Service Treatment Record.  Moreover, on his separation Report of Medical History in June 1967, he indicated "yes" for chronic or frequent cold and sinusitis.  Post-service treatment records show intermittent sinus complaints and sinusitis diagnoses.  Again, the Veteran has not been afforded an adequate VA examination to determine whether his current sinusitis had its onset during active duty service.  This should be accomplished upon remand.  

As a final matter, the Veteran also asserts that he has experienced eye problems, headaches, and blurry vision since being hit in the face with grenade/bomb fragments.  Thus, the VA examiner should also consider whether the Veteran's headaches are attributable in any way to the in-service injury (i.e., impact of grenade/bomb fragments to the head/face area).   

Secondary Claims 

While the Veteran has not specifically asserted that his current disabilities are related to his service-connected PTSD or diabetes mellitus, the Board must consider all theories of entitlement reasonably raised by the evidence of record, whether they are formally claimed in a VA application or not. See Robinette  v. Brown, 8 Vet. App. 69, 76 (1995).  Because certain medical evidence of record raises the possibility that several of the Veteran's claimed disabilities are caused or aggravated by the service-connected PTSD and/or diabetes mellitus, the issue will be adjudicated by the Board.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is not required to raise sua sponte all possible theories of entitlement, but must consider those bases reasonably raised either by the claimant, or the evidence of record).  

Summary 

Lastly, the Board notes that the Veteran was afforded VA vein, general, and eye examinations in June 1999 to determine the etiology of his claimed conditions.  In pertinent part, the VA examiner diagnosed hypertension, pulmonary calcified granuloma (and old pulmonary granuloma disease), chronic sinusitis, peripheral circulatory insufficiency with chronic right leg swelling, and allergic conjunctivitis.  Unfortunately, the VA examiner merely noted the approximate diagnostic onset of each disability, rather than expressing an opinion as whether the claimed disabilities were in any way related to service or Agent Orange exposure.   

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Veteran has not been afforded VA examinations which adequately address his contentions or the factual circumstances of his service. 

Taking into account the Veteran's current diagnoses of headaches, dermatitis, tinea corporis, prostate hypertrophy, blepharitis, conjunctivitis, right leg cellulitis, hypertension, pulmonary granuloma disease, chronic sinusitis, peripheral circulatory insufficiency (with right leg swelling), and further considering his presumed exposure to Agent Orange in Vietnam and the fact that service connection has been established for diabetes mellitus and PTSD (as a result of the decision above), the Board finds that the claims should be remanded for appropriate VA examinations to determine whether the aforementioned disabilities are etiologically-related to his period of active service, to include his presumed exposure to Agent Orange.  Further, the examiners should also opine as to whether the aforementioned disabilities are etiologically related to, or have been aggravated by, his service-connected diabetes mellitus and/or PTSD. Id.   

Notice 

Finally, the Veteran has not been apprised of the information and evidence necessary to substantiate his claims for service connection for service connection a secondary basis, to include by aggravation.  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310, which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service- connected condition by a service-connected condition. Accordingly, upon remand, the RO/AMC should notify of the information and evidence not of record that is necessary to substantiate his claims for service-connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1. The RO shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claims for (1) hypertension; (2) headaches; (3) a respiratory disorder, diagnosed as pulmonary calcified granuloma; (4), a right leg vascular disability, variously diagnosed as peripheral circulatory insufficiency; (5) sinusitis; (6) tinea corporis (claimed as a body rash); (7) a right eye disability, variously diagnosed as blepharitis, conjunctivitis, and cataracts; and (8) a prostate disability, diagnosed as prostate hypertrophy.  The RO shall assist the Veteran in obtaining any such evidence identified which has not already been obtained for the record.

In addition, VA records and evaluation reports dated from June 2011, forward, must be obtained and associated with the claims file. 

2. The RO should provide the Veteran with notice of 38 C.F.R. § 3.310 (as in effect from October 10, 2006, and thereafter), and Allen v. Principi, 7 Vet. App. 439 (1995).

3. Thereafter, schedule the Veteran for the appropriate VA examinations to determine the nature and likely etiology of his claimed (1) hypertension; (2) headaches; (3) respiratory disorder, diagnosed as pulmonary calcified granuloma; (4) right leg vascular disability, diagnosed as peripheral circulatory insufficiency; (5) sinusitis; (6) tinea corporis/body rash); (7) right eye disability, variously diagnosed as blepharitis, conjunctivitis, and cataracts; and (8) prostate disability, diagnosed as prostate hypertrophy, to include as due to Agent Orange exposure, or as secondary to service-connected disabilities (namely, PTSD and/or diabetes mellitus).  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

The examiners are requested to record and consider the Veteran's lay statements relating to the history, symptomatology and onset of each claimed condition.  

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he sustained fragment wounds/injuries to the face and eye area following a grenade explosion in service and that he has experienced continued right eye problems and headaches following service.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiners should provide medical opinions, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed (1) hypertension disability; (2) headache disability; (3) respiratory disability, to specifically include pulmonary calcified granuloma; (4) right leg vascular disability, to specifically include peripheral circulatory insufficiency; (5) sinusitis disability; (6) tinea corporis, or body rash disability; (7) right eye disability, to specifically include blepharitis, conjunctivitis, and/or cataracts; and (8) prostate disability, to include prostate hypertrophy is/are (i) etiologically related to the Veteran's active service; (ii) had their onset during active service; (iii) were manifest to a compensable degree within first post-service year; (iv) or are otherwise related to the in-service face/eye injury described above. 

The examiner should specifically indicate whether it is at least as likely as not that any of the aforementioned diagnosed disabilities are related to any possible Agent Orange exposure the Veteran had in Vietnam.

If not, the examiners should then opine as to whether it is at least as likely as not the Veteran's service-connected PTSD and/or diabetes mellitus (and any of its service-connected residuals) aggravated (permanently worsened beyond the natural progression) any of the above disorders, and if so, the extent to which they are aggravated. 
4. Thereafter, review the Veteran's claims for entitlement to service connection for (1) a hypertension disability; (2) a headache disability; (3) a respiratory disability, to specifically include pulmonary calcified granuloma; (4) a right leg vascular disability, to specifically include peripheral circulatory insufficiency; (5) a sinusitis disability; (6) a tinea corporis, or body rash disability; (7) a right eye disability, to specifically include blepharitis, conjunctivitis, and/or cataracts; and (8) a prostate disability, to include as due to Agent Orange exposure, or as secondary to service-connected PTSD and/or diabetes mellitus.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


